Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17155990 filed on 01/22/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application # 16222469, filed 12/17/2018 that claims foreign priority to TW 106145342, filed 12/22/2017 (Taiwan). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Objections/Claim Interpretation

Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the claim limitations where “at least one side surface of the carrier in a first state does not face the support”, and explaining that “the carrier being not actuated in the first state”. However, these limitations are ambiguous in part due to lack of clear support in the original specification or the drawings. Figs. 1 and 6, show that carrier (110) does have at least one side that does not face the support 140, since the support encompasses only part of the  circumference of all sides of the carrier. However, this at least one side does not face the support directly regardless if the actuator is energized or not. Moreover, it is unclear which Figure depicts “the first state” in which the carrier is not actuated? For the embodiment of Fig. 4 with two opposition actuators, the support surrounds the carrier from all sides. However, although the support has cutouts in places where the actuators are disposed, it is unclear how deep the cutouts are, and how thick the carrier is, such that no side of the carrier where the actuators are placed, does not face the support. Fig. 4 does not show that any side surface does not face or overlap with the support.  Therefore it is ambiguous as to what the above limitations can mean. For the purposes of examination, the above phrase limitations will be treated broadly, such that at least some part of one side surface of the carrier in a first state does not face the support directly. Appropriate correction is suggested and if different treatment is sought. Claims 2-11 depend on claim 1 and therefore inherit the same issues. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitations where “at least one side surface of the carrier in a first state does not face the support”, and further explaining that “the carrier being not actuated in the first state” in lines 13-15. However, these limitations are confusing because there is no  clear support in the original specification or the drawings. Figs. 1 and 6, show that carrier (110) does have at least one side that does not face the support (140), since the support encompasses only part of the  circumference of all sides of the carrier. However, this at least one side does not face the support directly regardless if the actuator is energized or not. Moreover, it is unclear which Figure depicts “the first state” in which the carrier is not actuated, hence it is unclear how the limitation can be treated? For the embodiment of Fig. 4 with two opposition actuators, the support surrounds the carrier from all sides. However, although the support has cutouts in places where the actuators are disposed, it is unclear how deep the cutouts are, and how thick the carrier is, such that no side of the carrier where the actuators are placed, does not face the support. Fig. 4 does not show that any side surface does not face or overlap with the support.  Therefore it is ambiguous as to what the above limitations can mean. For the purposes of examination, the above phrase limitations will be treated broadly, such that at least some part of one side surface of the carrier in a first state does not face the support directly. Appropriate correction is suggested and if different treatment is sought. 
Claims 2-11 depend on claim 1 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi (of record, see Information Disclosure Statement of 01/22/2021)  US 20160377962 A1. 
 In regard to independent claim 1, Mizoguchi teaches (see Figs. 4-13) a light path adjustment mechanism (i.e. as optical device, e.g. 2 for e.g. adjusting optical axis of the video image light LL, see Abstract, paragraphs [02, 08-18, 48, 55-56, 59-63, 68-72]), comprising: 
a support (support section 23 of structural body 20, paragraphs [59-60], as depicted in e.g. Figs. 4A-9); 
a carrier comprising an optical plate member and being disposed in the support (i.e. movable section 22 with glass plate 21 disposed in support section 23 paragraphs [59-60]) and connected to the support by a first elastic member and a second elastic member (i.e. 22 connected to 23 via shaft sections 24a,b, paragraphs [59, 64-66]), the first elastic member and the second elastic member being configured to twist substantially about a first axial direction (i.e. as 24a,b twist allowing 22 to swing relative to 23 around swing axis J, paragraphs [59, 63-64]), 
the carrier having a top surface, a bottom surface, and a plurality of side surfaces connected between the top surface and the bottom surface (i.e. as movable section 22 has top and bottom surfaces and side surfaces connected between top and bottom surfaces, as depicted in Figs. 4A-B,5,11, e.g. paragraphs [59-60, 63-64]), at least one of the top surface and the bottom surface being located in the light path (i.e. as top surface and bottom surface of 22 have glass plate 21 in light path of video image light LL Figs. 1, 4A-B, 5, e.g. paragraphs [59-60, 63-64]), at least one side surface of the carrier in a first state does not face the support (i.e. as top and bottom side surfaces of 22 do not face the support 23 section, as e.g. in first state when the 22 is not actuated i.e. not swung or pivoted around J axis relative to 23, as depicted in Figs. 4A-B, 6, 8-9, paragraphs [59-60, 63-64, 71]), and the carrier being not actuated in the first state (e.g. in first state when the 22 is not actuated i.e. not swung or pivoted around J axis relative to 23, as depicted in Figs. 4A-B, 6, 8-9, paragraphs [59-60, 63-64, 71]), and 
a permanent magnet and an electromagnet (i.e. drive mechanism 25 with coil 252 and permanent magnet 251, paragraphs [59-60]), an attractive force or a repulsive force generated between the permanent magnet and the electromagnet being capable of acting in a direction substantially perpendicular to the first axial direction (i.e. as attractive or repulsive magnetic force between coil and magnet 251, 252 depending on polarity of the coil, 252, perpendicular to J axis, paragraphs [59-60, 68-72], as depicted in Figs. 4A-5), and one end of the carrier being provided with the permanent magnet or the electromagnet (i.e. as permanent magnet 251 is in permanent magnet section 222 of the movable section 22, paragraphs [59-60, 63-64], as depicted in Figs. 5-9).  

In regard to independent claim 12, Mizoguchi teaches (see Figs. 2-13) a light path adjustment mechanism for adjusting a light path of an incoming light beam (i.e. as optical device, e.g. 2, for e.g. adjusting optical axis of the video image light LL, see Abstract, paragraphs [02, 08-18, 48, 55-56, 59-63, 68-72]), comprising: 
a support having an unenclosed shape (support section 23 of structural body 20 being open from bottom and top, paragraphs [59-60], e.g. Figs. 4A-B,5, 11); 
a carrier configured to tilt between at least a first position and a second position about an axis (i.e. movable section 22 disposed in support section 23, swings about J-axis in different positions allowing image display to be in P1 and P2 positions, paragraphs [56, 59-60, 63-64,71]), the carrier comprising an optical plate member and a mount (i.e. movable section 22 with optical plate 21 in optical plate section 221, paragraphs [59-60]), the optical plate member having a top surface located in the light path (i.e. as top surface of glass plate 21 in light path of video image light LL Figs. 1, 4A-B, 5, e.g. paragraphs [59-60, 63-64]), and the support being disposed beside only a part of a perimeter of the top surface of the optical plate member (i.e. as support 23 is disposed beside only a part of a perimeter of the top surface of 21 in 22, as depicted in Figs. 4A-B, 6, 8-9, paragraphs [59-60, 63-64]);
a first bar and a second bar (i.e. as 22 is connected to 23 via shaft sections 24a,b, paragraphs [59, 64-66]), the first bar being connected with the support and a first end of the carrier (i.e. as 24a connected to 23 and end of 22 with 24a, paragraphs [59, 64-66], see Figs. 4A-B), the second bar being connected with the support and a second end of the carrier (i.e. as 24a connected to 23 and end of 22 with 24a, paragraphs [59, 64-66], see Figs. 4A-B), and the first bar and the second bar defining the axis (i.e. as 24a,b along swing axis J, paragraphs [59-60], see Figs. 4A-B); and 
an actuator for actuating the carrier (i.e. drive mechanism 26 with coil 252 and permanent magnet 251, paragraphs [59-60]), the axis dividing the carrier into a first part and a second part (i.e. as parts of 22 divided by the swing axis J, paragraphs [59-60], see Figs. 4A-B), and the actuator being disposed in either the first part or the second part (i.e. as drive mechanism 25 is disposed in one of the parts of the 22 e.g. in magnet support section 222, paragraphs [59-60, 63-64], as depicted in Figs. 4B-9).  

Regarding claim 2, Mizoguchi teaches (see Figs. 2-13) that the optical plate member (21) is capable tilting about an axis defined by the first elastic member and the second elastic member (i.e. as 21 in 221 with 24a,b twist allowing 21,22 to swing relative to 23 around swing axis J, paragraphs [59-60, 63-64]), and the axis substantially coincides with the first axial direction (i.e. as swing J axis, paragraphs [59-60, 63-64]). 
Regarding claims 3 and 15, Mizoguchi teaches (see Figs. 2-13) a longitudinal direction of the permanent magnet is substantially parallel to the axis (i.e. as permanent magnet may have some longitudinal direction, such as longitudinal cross-section direction that is substantially parallel to swing axis J, as depicted in e.g. Figs. 4-6).  
Regarding claim 4, Mizoguchi teaches (see Figs. 2-13) that the electromagnet comprises a core and a coil winding around the core (i.e. as coil 252 having elongated shape around the core, e.g. air core with 251, paragraphs [59-60]), and the electromagnet is capable of exchanging magnetic polarities (i.e. as polarity of coil electromagnet 252 depends on direction of applied current i.e. applied voltage polarity, paragraphs [59, 70-71]).  
Regarding claim 5, Mizoguchi teaches (see Figs. 2-13) that the electromagnet alternately attracts and repels the permanent magnet (i.e. as polarity of coil electromagnet 252 depends on direction of applied current i.e. applied voltage polarity creating attractive or repulsive magnetic force with magnet 251 and swinging 22, 21, paragraphs [59-60, 70-71]; note that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding driving the electromagnet coil. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114). 
Regarding claim 6, Mizoguchi teaches (see Figs. 2-13) that the optical plate member comprises a lens or a mirror (i.e. as optical section 21 is a glass plate, paragraphs [59-62]).  
Regarding claims 7 and 18, Mizoguchi teaches (see Figs. 2-13) further comprising: 
a pad disposed between the carrier and the electromagnet or between the carrier and the permanent magnet (i.e. as e.g. recessed section 222a, with e.g. adhesive, of 222 between 22 and magnet 251, paragraphs [59, 63]).  
Regarding claim 8, Mizoguchi teaches (see Figs. 2-13) further comprising: an elastic member disposed between the one end of the carrier and the support (i.e. as soft part of movable section 22 surrounding glass plate 21, i.e. 221a, e.g. in thickness direction, between upper end part of 22, 222 and support section 23, paragraphs  [60, 66]). 
Regarding claim 9, Mizoguchi teaches (see Figs. 2-13) that the permanent magnet is disposed on the one end of the carrier, and the electromagnet is disposed on the support (i.e. as  permanent magnet is disposed in magnet support section 222 of movable section22, and coil 252 is disposed on support 2 section, paragraphs [59-60]).  
Regarding claim 11, Mizoguchi teaches (see Figs. 2-13) that each of the 10permanent magnet and the electromagnet has a north pole and a south pole aligned in a vertical direction to form only one north-south polarity alignment (i.e. as 251 and 252 arranged in Z direction are magnetic elements with poles and as they exhibit attractive or repulsive magnetic force between them depending on polarity of the coil, allowing 22 to swing about J axis, paragraphs [59-60, 68-72], as depicted in Figs. 4A-5) .  
Regarding claim 13, Mizoguchi teaches (see Figs. 2-13) that the actuator (25) comprises a permanent magnet  (251) and an electromagnet (252), and an attractive force or a repulsive force generated between the permanent magnet and the electromagnet (i.e. as attractive or repulsive magnetic force between coil and magnet 251, 252 depending on polarity of the coil, 252, perpendicular to J axis, paragraphs [59-60, 68-72], as depicted in Figs. 4A-5).  
Regarding claim 14, Mizoguchi teaches (see Figs. 2-13) that the permanent magnet is disposed on the carrier, and the electromagnet is disposed on the support (i.e. as permanent magnet 251 is on movable section 22 and coil 252 is on support section 23, paragraphs [59-60, 68-71]).  
Regarding claim 16, Mizoguchi teaches (see Figs. 2-13) that the electromagnet comprises a core and a coil winding around the core (i.e. as coil 252 having elongated shape around the core, e.g. air core with 251, paragraphs [59-60]), and the electromagnet alternately attracts and repels the permanent magnet (i.e. as polarity of coil electromagnet 252 depends on direction of applied current i.e. applied voltage polarity creating attractive or repulsive magnetic force with magnet 251 and swinging 22, 21, paragraphs [59-60, 70-71]; note that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding driving the electromagnet coil. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114).  
 Regarding claim 17, Mizoguchi teaches (see Figs. 2-13) that the optical plate member comprises a lens or a mirror (i.e. as optical section 21 is a glass plate, paragraphs [59-62]), and the mount is integrally formed as one piece with the optical plate member (i.e. as optical section 21 is integrally formed in support section 221, paragraphs [59-60]).
Regarding claim 20, Mizoguchi teaches (see Figs. 2-13) that the actuator  (25) is disposed on only one side of the optical plate member (i.e. as drive mechanism 25 is disposed in only one part of the 22 e.g. in magnet support section 222, paragraphs [59-60, 63-64], as depicted in Figs. 4B-9).  

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aschwanden et al. (hereafter Aschwanden, of record, see Information Disclosure Statement of 01/22/2021)  US 20180011285 A1.
In regard to independent claim 1, Aschwanden teaches (see e.g. Figs. 29-36) a light path adjustment mechanism for adjusting a light path of an incoming light beam  (i.e. as optical device, e.g. 1, for shifting light beam of projected image 30, see Abstract, paragraphs [01, 05-15, 78-85, 123-130, 212-218], Figs. 1, 29-36), comprising: 
a support (support 70, paragraphs [212-218]); 
a carrier comprising an optical plate member and being disposed in the support (i.e. carrier 50 frame 501, frame 502,  in support 70 and with optical plate 10 provided in frame 502 of carrier 50,  paragraphs [212-218]) and connected to the support by a first elastic member and a second elastic member (i.e. 50 connected to 70 via first bars 511a, paragraphs [212-218], as depicted in e.g. Figs. 29-36), the first elastic member and the second elastic member being configured to twist substantially about a first axial direction (i.e. as both 511a twist allowing 50 and outer frame 501 to tilt around first axis A, paragraphs [212-218], as depicted in e.g. Figs. 29-30), the carrier having a top surface, a bottom surface, and a plurality of side surfaces connected between the top surface and the bottom surface (i.e. as frame 501 and/or 502 of 50 have top and bottom surfaces, and side surfaces between the top and bottom surfaces, Figs. 29-36), 
at least one of the top surface and the bottom surface being located in the light path (i.e. as plate member 10 receives a light beam refracted by top/bottom surfaces, paragraphs [123-125, 212-213], Fig. 1), at least one side surface of the carrier in a first state does not face the support (i.e. as at least one surface of frame 502 of 50 does not face directly 70, and/or as side surfaces of 501 of 50 at locations of magnets e.g. 801-804 do not face 70, as they face flux return structure 901, 902, 903 and 904, as depicted in Figs. 33-36, as 10 and 50 are not tilted, paragraphs [123-125, 128-133, 212-213) and the carrier being not actuated in the first state (e.g. as 10 and 50 are not tilted in first state, i.e. rest position, paragraphs [123-125, 128-133 212-213]);  and
a permanent magnet and an electromagnet (i.e. actuator means with coils 81-82 and first second magnets 801, 802, paragraphs [214-220]), an attractive force or a repulsive force generated between the permanent magnet and the being capable of acting in a direction substantially perpendicular to the first axial direction (i.e. as attractive or repulsive magnetic force between coils 81, 82 and magnet 801, 802 depending on polarity of the coil, perpendicular to A axis, paragraphs [214-220], as depicted in Figs. 29-36), and one end of the carrier being provided with the permanent magnet or the electromagnet (i.e. as  magnets 801, 802 are at each one end of 50, paragraphs [214-220], as depicted in Figs. 29-36).  
Regarding claim 10, Aschwanden teaches (see e.g. Figs. 29-36) that each of the permanent magnet (801, 802) and the electromagnet (2coil 81, 82) has a north pole and a south pole aligned in a horizontal direction to form two north-south polarity alignments (i.e. as poles of magnets (see magnetization direction M) 801, 802 and corresponding poles of the coils 801, 802, depending on current I direction, forming two horizontal polarity arrangements, as depicted in e.g. Figs. 33-36, paragraphs [214-220]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi US (of record, see Information Disclosure Statement of 01/22/2021)  20160377962 A1 in view of Aschwanden et al. (of record, see Information Disclosure Statement of 01/22/2021) US 20180011285 A1. 
Regarding claim 19, Mizoguchi teaches (see Figs. 2-13) the invention as set forth above but is silent that it further comprises an elastic member disposed near the actuator (25)  and abutting against the carrier (22).
However, Aschwanden teaches in the same field of invention of an optical device (1) for enhancing the resolution of an image (see Figs. 1-2, 10, 15, Title Abstract, paragraphs [01, 05-15, 123-128 , 163]) and further teaches comprises an elastic member  (as damping member 121, 122 with elastic damping material 114 of stopping means 112, 111 of the support 70, disposed near the actuator means 60 and abutting carrier 50 at 111, 112 structures, as depicted in Figs. 15, paragraphs  [128, 163], provided to stop the carrier at first and second position by deforming and thus dampen an impact of the respective carrier 50 magnetic flux guiding structure 101, 102 on stopping means 111, 112 of the support 70). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  include damping member with elastic damping material between the carrier parts and the stopping structure of support according to teachings of Aschwanden to the support section of Mizoguchi near the drive mechanism and movable section in order to stop the m movable section at first and second position and by deforming  dampen the impact of the movable section on support section, (see Aschwanden paragraphs [128, 163]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matozaki et al. US 20150293349 A1 (see Figs. 1-5 and related descriptions), Lin et al. US 20160370575 A1 (see e.g. Figs. 5-7 and related descriptions) and Tegreene et al. US 20060284790 A1 (see Fig. 9 and related descriptions) disclose features of instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/            Primary Examiner, Art Unit 2872